STATE OF NEVADA ROSS MILLER Secretary of State OFFICE OF THE STATE SECRETARY OF STATE. SCOTT W. ANDERSON Deputy Secretary For Commercial Recordings Filing Acknowledgement August 14, 2007 Job Number Corporation Number C20070814-1805 E0572872007-5 Filing Description Document Filing Number Date/ Time of Filing Articles of Incorporation 20070555821-45 August 14, 2007 11:35:07 AM Corporation Name Resident Agent CLINICAL TRIALS OF THE AMERICAS, INC. CSC SERVICES OFNEVADA. The attached document(s) were filed with the Nevada Secretary of State, Commercial Recording Division. The filing date and time have been affixed to each document, indicating thedate and time of filing. A filing number is also affixed and can be used to reference this document in the future. Respectfully, /s/Ross Miller ROSS MILLER Secretary of State Commercial Recording Division 202 N. Carson Street Carson City, Nevada 89701-4069 Telephone (775) 684-5708 Fax (775) 684-7138 ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4069 (775) 684-5708 Website: secretaryofstate.biz Articles of Incorporation (PURSUANT TO NRS 78) Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20070858843-25 Filing Date and Time 12/18/20074:05 PM Entity Number C16546-1997 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY 1. Name of Corporation CLINICAL TRIALS OF AMERICAS, INC. 2. ResidentAgent Name and Street Address: (must be a Nevada address where process may be served) CSC Services of Nevada, Inc. Name 502 East John Street Carson City Nevada 89706 (MANDATORY) Physical Address City State Zip Code (OPTIONAL) Mailing Address City State Zip Code 3.Shares: (Number of shares corporation isauthorized to issue Number of shares With par value:200,000,000 Par value Per share: $.0001 Number of shares Without par value: 4. Name & Addresses Of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age: attach additional pages if more than three directors/trustees 1.John Cline Name 210 Walford Way Cary NC 27519 Street Address City State Zip Code 2.Beverly Cline 210 Walford Way Cary NC 27519 Street Address City State Zip Code 3. Name Street Address City State Zip Code 5.Purpose: (optional –see Instructions) The purpose of this corporation shall be: 6.Name, Address And Signature of Incorporator: (attach additional pages if more than 1 incorporator) Corporation Service Company Corporation Service Company Name X By:/s/Doreen Haeslin, Asst. Sec. Signature:Doreen Haeslin Title:Assistant Secretary 830 Bear Tavern Road, Suite 305 West Trenton NJ 08628 Address City State Zip Code 7.
